                              Case 1:20-cv-06954-GHW Document 18 Filed 12/04/20 Page 1 of 1

                                                                                                                         USDC SDNY
                                                                                                                         DOCUMENT
                                                                                                                         ELECTRONICALLY FILED
                                                                                                                         DOC #:
                                                                                                                         DATE FILED: 12/3/2020
                  Erik M. Bashian, Esq.
                  T: (516) 279-1554
                  F: (516) 213-0339                                                                      MEMORANDUM ENDORSED
                  eb@bashpaplaw.com

                  *Admitted to Practice in New York and New Jersey
                                                                                                               VIA CM/ECF Only



                                                                                          December 3, 2020

                  U.S. District Judge Gregory H. Woods
                  United States District Court
                  Southern District of New York
                  500 Pearl Street, Room 2260
                  New York, New York 10007

                  Re:       Breeze, Jr. v. H&K Hotel Corp., Case No. 1:20-cv-6954-GHW

                  Dear Judge Woods:

                          This office represents the Plaintiff Byron Breeze, Jr. (“Plaintiff”) in connection with the
                  above-referenced action. An Initial Conference is currently scheduled in this matter for
                  December 11, 2020 at 4:00 p.m. This is our first request for an adjournment of the conference,
                  and our request will not prejudice any of the parties or affect any other scheduled dates since the
                  defendant has not yet appeared in this action. Plaintiff has recently been contacted by an entity
                  claiming to be the proper party in this action and the parties intend to discuss a potential
                  resolution. Accordingly, it is respectfully requested that Your Honor reschedule the conference
                  and all of its deadlines to a date of its convenience or to a date in mid-January.

                            We thank this Honorable Court for its time and consideration in this matter.

                                                                                          Respectfully submitted,

                                                                                          BASHIAN & PAPANTONIOU, P.C.

                                                                                          /s/ Erik M. Bashian
                                                                                          ________________________
                                                                                          Erik M. Bashian, Esq.


                  cc:       Christopher Hampton, Esq. (via email only)
Application granted. The initial pretrial conference scheduled for December 11, 2020 is adjourned to January 14, 2021 at 2:00 p.m. The conference will take place by
telephone. The parties are directed to the Court's Emergency Rules in Light of COVID-19, which are available on the Court's web page, for the dial-in number and
access code and other relevant information. The parties are specifically directed to comply with Rule 2(C) of those rules. The joint status letter and proposed case
management plan referenced in the Court's August 29, 2020 order, Dkt. No. 6 are due no later than January 7, 2021.
Dated: December 3, 2020
                                                                              _____________________________________
                                                                                     GREGORY H. WOODS
                                                                                    United States District Judge
                     500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
